      Case 1:14-cv-06601-DLI-CLP Document 215 Filed 03/07/19 Page 1 of 1 PageID #: 8073
                                                                                                          OSENLLC
                                                                                                    A'CTORNEYS AT LAW
                                                                                                          WWW.OSENLAW.COM

2 UNIVERSITY PLAZA, SUITE 402, HACKENSACK, NJ 07601                        1441 BROADWAY, SUITE 6022, NEW YORK, NY 10018
T. 201.265.6400   F. 201.265.0303                                                                         T.212.354.0111




                                                          March 7, 2019

        VIAECF

        Honorable Cheryl L. Pollak
        United States Magistrate Judge
        United States District Court, Eastern District of New York
        225 Cadman Plaza East
        Brooklyn, New York 11201

                  Re:     Freeman, et al. v. HSBC Holdings pie, et al., 14-cv-6601 (DLI) (CLP)
                          ("Freeman I")

                          Freeman, et al. v. HSBC Holdings pie, et al., 18-cv-7359 (DLI) (CLP)
                          ("Freeman II'')

        Dear Judge Pollak:

                Plaintiffs write to respectfully renew their motion to lift the stay of discovery in Freeman
        I, see Pis. Aug. 7, 2018 Mot. to Vac. Stay, ECF No. 167 ("Motion to Lift Stay"), and to seek
        permission to initiate similarly narrowly-tailored, phased Rule 26 discovery in Freeman II. During
        the November 7, 2018 conference with the Court, Your Honor indicated that you would take the
        issue of the stay "under advisement" and noted that you were "going to see if the judge comes up
        with her decision in the next couple of weeks .... " See Nov. 7, 2018 Transcript, ECF No. 211, at
        17:22-18:7 (annexed hereto as Exhibit A).

                Plaintiffs are prepared to exchange initial Rule 26(a) disclosures and respectfully request
        to propound limited discovery requests to all Defendants similar to the exemplar request that
        Plaintiffs proposed as Exhibit 1 to their Motion to Lift Stay. See proposed initial discovery requests
        attached hereto as Exhibit B.                        ·


                                                          Respectfully submitted,


                                                      ~                   -~                   '-
                                                          Michael J. Radine

        cc:       All Counsel via ECF
